HANEY, Circuit Judge
(concurring).
I concur in holding that the referee was without power to order appellee to deliver the 296 bonds to appellant.
The bonds in question were not securities within the meaning of § 57, sub. e, of the Bankruptcy Act. Furthermore, the appel-lee did not have possession of the security held under the mortgage, such security being held by a'bank named as trustee in the trust indenture. An order requiring appellee to turn over such security would be and was erroneous and impossible of compliance.
I do not agree with the discussion by the majority of the question as to whether or not appellee waived one half of its security or of the question concerning an alleged appraisal by the referee; discussion of both questions being unnecessary here, for in no event can the referee’s order be sustained for the reasons above stated.